Citation Nr: 1727016	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-08 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hemorrhoids.

2.  Entitlement to a compensable rating for service-connected urethral meatus condyloma.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left little finger disorder.

5.  Entitlement to service connection for a bilateral lower extremity disorder.

6.  Entitlement to service connection for a bilateral foot disorder.

7.  Entitlement to service connection for a left great toe ingrown toenail.

8.  Entitlement to service connection for an acquired psychiatric disorder.

9.  Entitlement to service connection for a sinus disorder.

10.  Entitlement to service connection for a rash of the buttocks.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from July 1997 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that hearing is of record.

Regarding the Veteran's representation, the claims file contains an Appointment of Veterans Service Organization as Claimant's Representative form.  The American Legion is listed as the service organization and it is signed by both the Veteran and the American Legion.  In addition, the record contains no revocation of the representation by either the Veteran or the American Legion.  However, the Veteran appeared unrepresented at hearing.

The issues of entitlement to increased rating for hemorrhoids and urethral meatus condyloma and entitlement to service connection for a right shoulder disorder, a left little finger disorder, a bilateral lower extremity disorder, a bilateral foot disorder, a left great toe ingrown toenail, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the October 2016 hearing and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his service connection claim for a sinus disorder.

2.  Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's rash of the buttocks began in service and has continued to the present day.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the service connection claim for a sinus disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  A rash of the buttocks was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdraw Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, at the October 2016 hearing, the Veteran expressly withdrew his appeal with regard to the issue of entitlement to service connection for a sinus disorder prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.

Rash of the Buttocks

The Veteran filed his service connection claim for a rash of the buttocks in October 2010, which was denied in an August 2011 rating decision.  The Veteran asserts that his rash of the buttocks is due to his active service.

The Veteran's service treatment records (STRs) show that at his separation physical in July 2001, the medical officer reported the Veteran had a scaly and erythematous rash on his buttocks.

At the October 2016 hearing, the Veteran testified that he continues to have a chronic rash on his buttocks since his active service.  He testified that the rash began during his active service and he did not know its origin.

The reports of the Veteran are given great probative weight as they are consistent with the available medical record showing a rash of the buttocks at his separation physical examination.  The Veteran is competent to report symptoms of a rash of the buttocks as it is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no reason to doubt his credibility with regard to this testimony.

As described, the criteria for service connection have been met and the Veteran's claim for a rash of the buttocks is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

The appeal of the claim of entitlement to service connection for a sinus disorder is dismissed.

Service connection for a rash of the buttocks is granted.


REMAND

Regarding the Veteran's increased rating claims, at the October 2016 hearing, the Veteran testified that he self-medicates his hemorrhoids.  He testified that his hemorrhoids bleed and are painful.  He also testified that his urethral meatus condyloma results in blood in his urine between two and three times per week.  The Veteran was last afforded VA examinations for these conditions in April 2011.  As such, new examinations are required to evaluate the current nature and severity of the Veteran's hemorrhoids and urethral meatus condyloma.

Regarding the Veteran's service connection claims for a right shoulder disorder, a left little finger disorder, a bilateral lower extremity disorder, and a bilateral foot disorder, the Veteran's STRs show that he reported having cramps in his legs in January 1998.  He reported having foot pain in February 1999.  He reported having left thigh pain in November 2011.  At his July 2001 separation examination, he reported having foot trouble, a strained left little finger, and shoulder pain.  The Veteran testified that he injured his right shoulder during a training exercise, injured his left little finger playing football, and injured his bilateral lower extremities and his feet performing his military duties.  He also submitted lay statements from a fellow Veteran A.D. regarding his knees and his friend C.R. regarding his feet.  Finally, the Veteran submitted a statement from his physician regarding his feet and right shoulder.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran's STRs, the Veteran's testimony, lay evidence, and medical evidence was provided suggesting that the Veteran's right shoulder disorder, left little finger disorder, bilateral lower extremity disorder, and bilateral foot disorder may have onset in service.  As such, this evidence is sufficient to trigger VA's duty to provide VA examinations.

Regarding a left great toe ingrown toenail, the Veteran's STRs show that he had a left great ingrown toenail during his active service that was removed.  On his July 2001 separation examination, the medical office reported that he had a dystrophic left great toe nail.  At the hearing, the Veteran testified that his left great toe nail grows back and he had to have it removed two times after his separation from service.  However, a VA opinion is required to determine if his left ingrown toenail is a chronic disability.

Regarding the Veteran's service connection claim for an acquired psychiatric disorder, the Veteran testified that he experiences depression as a result of his current physical condition.  As such, the issue of service connection for an acquired psychiatric disorder is inextricably intertwined with the other issues before the Board, and it too will be remanded.

In addition, the Veteran submitted medical evidence and statements from his wife, fellow Veteran A.D., friend C.R., and his physician regarding his conditions, which have not been considered by the RO.  At the October 2016 hearing, the Veteran specifically declined to waive RO consideration of this new evidence.  As this appeal is being remanded for other actions, the RO will have the opportunity on remand to review the evidence received since the February 2013 Statement of the Case (SOC) and issue a Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected hemorrhoids and urethral meatus condyloma.  

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any right shoulder disorder, left little finger disorder, bilateral lower extremity disorder, and bilateral foot disorder.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any right shoulder disorder, left little finger disorder, bilateral lower extremity disorder, and/or bilateral foot disorder had its onset in service or is otherwise related to his service?

In addressing these questions, the examiner should consider and discuss the STRs showing the Veteran reports during service of these conditions and the lay and medical evidence for these conditions. 

3.  Obtain a medical opinion to determine whether the Veteran's left great toe ingrown toenail is a chronic disability, and if so, provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's left great toe ingrown toenail had its onset in service or is otherwise related to his service.  

The Veteran was shown to have ingrown toenails treated in service, but it is unclear whether this marked the onset of a disease process or whether it should be considered an isolated or acute incident.

If an opinion cannot be provided without an examination, one should be provided. 

4.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and likely etiology of any acquired psychiatric disorder.  The examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies), if any?

(b) For each psychiatric disability diagnosed, please offer the following opinions:

i) Is it as least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder began in or due to his active service?  Why or why not? 

ii) Is it at least as likely as not (50 percent or greater) that any acquired psychiatric disorder was caused by a service connected disability?  Why or why not?

iii) Is it at least as likely as not (50 percent or greater) that any acquired psychiatric disorder was aggravated by a service connected disability?  Why or why not?  If aggravation is found, the examiner should attempt to identify a baseline level of the psychiatric disability prior to the aggravation occurring. 

5.  Then, the Veteran's increased rating claims and service connection claims should be readjudicated.  All applicable laws and regulations, and all evidence received since the February 2013 SOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided a SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


